OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
The disposition of this election case turned wholly on factual determinations beyond the power of our court to review; we perceive no questions of law on which the grant of leave to appeal could have been predicated. The effect of any inference to be drawn from the failure of certain individuals to take the *819witness stand was for resolution by the Special Referee, Special Term and the Appellate Division. Their unanimous refusal to accord conclusive effect to such inference could not be error as a matter of law.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order affirmed.